SPROUSE, Circuit Judge,
dissenting:
I dissent. Since, however, my disagreements with the majority opinion relate primarily to application of well-settled law to discrete circumstances, I see no reason to write a lengthy dissenting opinion.
The district court did not, as required, factually find that the involved work stoppage wás caused by an arbitrable dispute. The language of its order negates such a finding; i.e., “the Defendant Local Unions have engaged in and are likely to engage in strikes in the future, where the reputed cause of such work stoppages is a matter required to be settled by said grievance procedure_” (Emphasis added.) This language states only an allegation that the work stoppage involved a matter requiring settlement through grievance proceedings. From the order's silence following the statement of the allegations, it is self-evident that the factual issue raised by the allegation was not resolved by the court. Be that as it may, the work stoppage was unquestionably “triggered” by “stranger” pickets — an activity expressly outside the exceptional Boys Markets injunction. Jacksonville Bulk Terminals v. International Longshoremen’s Ass’n, 457 U.S. 702, 102 S.Ct. 2672, 73 L.Ed.2d 327 (1982); Buffalo Forge Co. v. United Steelworkers, 428 U.S. 397, 96 S.Ct. 3141, 49 L.Ed.2d 1022 (1976).
Additionally, in my view, the Boys Market exception does not permit injunctions against prospective actions except for relief against conduct proscribed by the Boys Market rule itself. See United States Steel Corp. v. United Mine Workers, 519 F.2d 1236 (5th Cir.1975), cert. denied, 428 U.S. 910, 96 S.Ct. 3221, 49 L.Ed.2d 1217 (1976).